In an action to recover damages for personal injuries sustained by the infant plaintiff, then three years and nine months old, as a result of a fire in an unimproved privately-owned lot, the action being brought on the theory that defendant failed to furnish adequate police supervision either to prevent the setting of such fire on .the premises or to abate the fire, plaintiff appeals: (a) from an order of the Supreme Court, Richmond County, dated March 16, 1961, which granted defendant’s motion, made under rule 106 of the Rules of Civil Practice, to dismiss the complaint; and (b) from the judgment of said court, dated April 3,1961, entered on such order. Order and judgment affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.